                  Case 1:18-cv-11281-PAE-HBP Document 13
                                                      12 Filed 01/09/19
                                                               01/08/19 Page 1 of 3
                                                                                  2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                  Southern District
                                                 __________         of of
                                                             District  New  York
                                                                          __________
ALLISON ULLO, individually and on behalf of others
              similarly situated,!
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                        Civil Action No. 18-CV-11281
  ABY ROSEN, GREGG POPKIN. PATRICK HALL.                             )
  DANE ASERMELY, SEBASTIEN LEFAVRE, RFR                              )
    HOLDING LLC, GPH PARTNERS LLC, GPH                               )
   MANAGEMENT LLC, AND GP SERVICES LLC.!                             )
                                                                     )
                           Defendant(s)                              )

                                                 SUMMONS IN A CIVIL ACTION
                                       !
To: (Defendant’s name and address) See attached rider




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure.
                                !      The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Kasell Law Firm!
                                       1038 Jackson Ave., #4!
                                       Long Island City, NY 11101!




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:        1/9/2018                                                             /s/ J. Gonzalez
                                                                                       Signature of Clerk or Deputy Clerk
                   Case 1:18-cv-11281-PAE-HBP Document 13
                                                       12 Filed 01/09/19
                                                                01/08/19 Page 2 of 3
                                                                                   2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 18-CV-11281

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
     Case
      Case1:18-cv-11281-PAE-HBP
           1:18-cv-11281-PAE-HBP Document
                                  Document12-1
                                           13 Filed
                                               Filed01/09/19
                                                     01/08/19 Page
                                                               Page31ofof31




RIDER TO REQUEST FOR SUMMONS

RFR Holding L.L.C.
390 Park Ave #3, New York, NY 10022

GPH Partners LLC
2 Lexington AveNew York, NY 10010

GPH Management, LLC
2 Lexington AveNew York, NY 10010

GP Services LLC
2 Lexington AveNew York, NY 10010

Aby Rosen
390 Park Ave #3, New York, NY 10022

Gregg Popkin
390 Park Ave #3, New York, NY 10022

Patrick Hall
390 Park Ave #3, New York, NY 10022

Dane Asermely
2 Lexington AveNew York, NY 10010

Sebastien Lefavre
191 Chrystie St, New York, NY 10002
